This conviction was for keeping a disorderly house. The name of the appellant is charged as "Mrs. Beaumont." The statute requires the name of the accused to be stated in the complaint, if known, and if not known, "some reasonably definite description" of such accused must be given. In this case this was not done. Code Crim. Proc., art. 236; Bell v. The State,25 Tex. 574; Pancho v. The State, 25 Texas Crim. App., 402.
It is strange that witnesses can be found who are cognizant of the crime, and yet unable to give "some reasonably definite" description of the perpetrator of that crime.
Be this as it may, it must be done, because the statute requires it to be done.
Judgment is reversed, and the prosecution dismissed.
Reversed and dismissed.
Judges all present and concurring.